A dd (Rew O72) Bunnona in a Civil Acton (Page 2}

Civil Action No, 2:19-ev-02065

 

PROOF OF SERVICE
(This section should nat be filed with the court tntless required by Fed. R. Civ, P. 4 (fh)

This summons for (name of individual and dite, fany) —_f 4 Le b ae i Dexter

was received by me on fdare) M A neh 4 (ft

0 I personally served the summons on the individual at geface}

On fdate) , or

MM 1 teft the suramons at the individual’s residence or usual place of abode with fname) C ep oxtee
; Aaby Dexter kL

Step mothe gi _ _ +a person of suitable age and discretion who resides there,
on (date) “3 23 -}/¢ and mailed a copy to the individual's last known addresa; or

 

07 1 served the surmmans on fname of individuct) , why 18

 

designated by law to accept service of process on behalf of frame of organization)

 

On dare) , Or
Of returned the summans unexecoted because 3, Or
OG Other pecs):
My fees are $ for travel and § for services, for a total of § 0.00

T declare under penaliy of perjury thai this information is true.

Date: “S-2a2— fF _ Baa <hs _

Server ‘7 sigrasre

Beert Kirekhaet .

Printed name ane tile

aya Sack Crcle_, Salva Ks

Server ’s gadrens

 

Additional information regarding attempted service, etc:
Attempted aon March ¥ it@ 4.40 pon W~Ny owe home

Attenpte§ aa MAredh Me 1% foi Oye ~All @ae wAP horde. Ann Roabs were Atal rouid y awe Aboud
sot sfuek. There. wag fats al saAew ¢ ary, tent be able te aet dain He Sean santil Gf dpe Mp.

Fepenfly Abe. fy set Sowa fhe Reap oa Alersk 22,19 @ (24S pn. A ah ;
She Sack dhat PYuchasl witsw'd flere. She sda fe of A Tova RN ayo Ae vs ia SA ify Ansa

Aol. She. Ato he. otae'd he back tasti die eae 4 Apeat/Fins af May She doas Jeng hus
rant hy Rtn, GAV@ Pettuments 4, her awa sAk. said sha well roar Hham +t hum. Restwed  pestsss
F bean ORLgcA a1 Server, fi 4 Legal Bary (cep,

ery{ Baga: aasimtrel tha Saal
